Lamar, J.
1. The rule in actions ex contractu, by which the name of the original plaintiff may be stricken and the cause allowed to proceed in the name of the usee if the latter has a legal right to maintain the suit (Wilson v. Church, 56 Ga. 554), does not apply to actions ex delicto. Willis v. Burch, 116 Ga. 375.
2. This being an action in tort by M. & Co. for the use of E. & M., and there being no proof that the original plaintiffs had been damaged, the court properly granted a nonsuit.
3. There was no error in refusing to permit an amendment striking the name of M. & Co., and substituting the name of E. & M. as plaintiffs.

Judgment affirmed.


All the Justices concur.